DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 is objected to because of the following informalities:  
In regards to claim 6 in line 14 of the claim the limitation “the guide pine” is believed to be in error for “the guide pin”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “a stationary valve” was previously introduced in dependent claim 1 and it is unclear if applicant is referring to the same valve or another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler (U.S. Patent No. 1,306,150).
Regarding claim 1, Kessler discloses a gas discharge apparatus (Figs. 1-5) for liquefied hydrogen storage tanks (intended use), the gas discharge apparatus (Fig. 1) comprising: receptacle mounted to a liquefied hydrogen storage tank (Page 1 lines 58-62), the receptacle having a stationary valve (10) configured to be opened by external force (Page 1 lines 93-106) mounted therein; a multistage opening and closing device (17) coupled to the receptacle (Fig. 1) such that a position of the multistage opening and closing device (17) is adjustable (Page 2 lines 1-28), the multistage opening and closing device (17) being configured to be opened by reaction force (force applied to the handle 32) transmitted from the receptacle (connection with the receptacle enables the force from the handle) when moved relative to the receptacle (Fig. 1), the multistage opening and closing device (17) having a sliding valve (20) configured to push open the stationary valve (10) in a state in which the multistage opening and closing device (17) is open; and a manipulation unit (32) configured to move the multistage opening and closing device relative to the receptacle such that the sliding valve (20) and the stationary valve (10) are sequentially opened.
Regarding claim 10, Kessler discloses the gas discharge apparatus (Figs. 1-5) wherein the receptacle (Fig. 1) further has a pipe housing (1) configured to receive the discharge pipe (4) and to support the connection tube (3).

Allowable Subject Matter
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753